Citation Nr: 1818960	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-51 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to September 1955 in the U.S. Navy as an aviation electronics technician.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2015 and August 2016 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.

The Veteran appeared before a video-hearing before the undersigned.  The transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2010, the Board denied service connection for prostate cancer.

2.  Evidence received since September 2010 relates to an unestablished fact necessary to substantiate the claim.

3.   Bilateral sensorineural hearing loss was not manifest during service, was not manifest within one year of separation of service, and is not attributable to service.

CONCLUSIONS OF LAW

1.  The September 2010 Board decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the September 2010 Board Rating Decision is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Bilateral sensorineural hearing loss was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that evidence received by VA since the last final disallowance of the Veteran's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

Analysis

In a prior decision, the Board denied service connection for prostate cancer because there was no nexus between in-service radiation exposure and the Veteran's current prostate cancer.  See September 2010 Board decision ("[E]vidence is against a finding that the Veteran's prostate cancer is causally related to his in-service exposure to radiation.").  The Board decision noted a variety of documents associated with the claim, including an April 2010 memorandum from the VA Director of Radiation and Physical Exposures and a May 2010 memorandum from the Director of Compensation and Pension noting "that there was no reasonable possibility that the Veteran's prostate cancer resulted from exposure to radiation in service."  Additional evidence of record at the time includes prostate cancer treatment records and service records.

Essentially, the Veteran was shown to have both a current disability and an in-service event, but no probative opinion showing a relationship of radiation exposure to prostate cancer (nexus). 

Board decisions are final on the date stamped on the face of the decision.  38
C.F.R. § 20.1100.  The Veteran did not appeal to the United States Court of Appeals for Veterans Claims (CAVC or Court).  The Veteran filed initial documents in support of his claim in October 2015. The claim is properly characterized as a claim for new and material evidence.

During the Board hearing, the Veteran stated that during a (possibly recent) visit to the VA for treatment, a VA doctor told him that his prostate cancer was due to radiation exposure in service and that the doctor may have typed something to that effect into the Veteran's VA medical treatment records.  Specifically, the Veteran states his "VA doctor in Seattle, the last time, encouraged me to file an appeal under the condition that it was likely that the cancer I had was caused by airborne radiation.  I think he made that decision after looking at the biopsy reports.  The biopsy reports my prostate cancer they took six biopsies five were completely clean.  One was concentrated close to the bladder and a third of it was heavily concentrated and I think the Gleeson score was seven if I remember correctly."  See January 2018 Board hearing. 

There are VA treatment notes that report VA treatment up to late 2016 with reports of possible iodizing radiation exposure in service, and an April 26, 2016 "Deployment & Environmental Health Note" in which a physician (Dr. S.C.H.) summarized the events in service, the medical history of onset and treatment for prostate cancer, and listed two physicians by name who were involved in the Veteran's care.  

The evidence submitted in a new and material claim is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

An opinion could post-date the 2016 VA treatment records or the VA doctor on April 26, 2016 may have made this statement to the Veteran, but did not enter associate it with the VA records.  The Veteran is competent to report what he was told and the Board must consider the Veteran's statements regarding the existence of a positive medical opinion to be credible for purposes of determining new and material evidence.  

The added evidence speaks directly to elements which were not of record, mainly a relationship between the disability and service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the application for service connection is reopened.  The instructions for obtaining this opinion are in the "REMAND" section. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Analysis 

The Veteran contends his hearing loss was caused by loud noise exposure in service from aircraft engines.

The Veteran's treatment records do not contain any notations of hearing loss or issues during service.  There is likewise no audiometric testing.  The Veteran had an examination in May 1955 for extension of his enlistment.  The Veteran had no audiometer testing during this examination, but his ears were noted to be "normal."  The Veteran had a separation examination in September 1955.  The examiner did not undertake audiometer testing during this examination.  His ears were noted to be "normal."  The Veteran signed below the following statement: "I certify that I have been informed of and understand the provisions of BUMED INSTRUCTIONS 6120.6B."  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990) (noting that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician").

There are no treatment records noting issues with hearing, use of hearing aids, or probative lay statements noting problems with hearing until many decades after service.  In an April 2014 treatment note, a private urologist documented a review of systems and noted "Hearing loss."  However, in October 2014 and April 2015 treatment notes, another private physician documented a review of systems and noted "No hearing loss or tinnitus."   According to VA treatment records, the Veteran received hearing aids in April 2016 after a note of a recent visit to an audiology clinic.

The Veteran filed the claim in May 2016.  He did not list an onset year for hearing loss.

The Veteran had a VA contractor examination in June 2016 for hearing loss in Hertz (Hz) with the following results:


HERTZ
500
1000
2000
3000
4000
6000
8000
LEFT
35
50
60
 70
80
65
90
RIGHT
50
60
 65
 70
80
90
105

Ear speech discrimination score (Maryland CNC word list) was right, 80 percent, and left, 82 percent.  Audiology findings for "summary of immittance (tympanometry)" were "normal" for right and left ear in all areas tested.  The examiner noted the Veteran's reports of difficulty understanding conversations without the use of his hearing aids. 

Diagnosis was right and left ear sensorineural hearing loss in the 500-4000 Hz range and 6000 Hz or higher.  The examiner stated the Veteran's hearing loss was not due to service because the service records did not show degraded hearing during service and that in this Veteran's case, the hearing loss had been acquired over a number of years.  

The Board has considered the evidence of record, including the Veteran's statements, but finds the evidence is against the claim.

The Veteran did serve in a Navy aviation occupation, participated in airborne operations associated with a nuclear weapons test, and was exposed to noise from aircraft.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Veteran is competent to assert he was exposed to loud noise in service but not that his current disability was caused by that specific exposure.

However, the Board finds that his assertion that hearing loss disability was caused by service is outweighed by the other competent and credible evidence of record.  Diagnosis and treatment of the disability did not occur until six decades after service, and there is no treatment decades after separation.  The Board may not find the Veteran not credible solely because of the absence of treatment, but the multi-decade gap, well after one year, between discharge from active duty service in 1955 and the first evidence of disability in 2016 may be a factor.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for disability can be considered as a factor in deciding a claim).  

He did not report hearing trouble at separation, and his ears were described were normal.  Although, as noted in the Board hearing, audiological testing (whisper test) was not particularly accurate, the Veteran apparently did not seek treatment or otherwise document hearing loss for the next 60 years and has produced no evidence in support of his assertion.  There is some conflicting private medical evidence regarding whether the Veteran reported hearing loss during comprehensive medical examinations in 2014.  

In contrast, the VA contractor examination has significant probative value because the examiner reviewed the claims file, considered the Veteran's reports of symptoms in and after service, provided sufficient rationale for the opinion, and based the opinion on examination of the Veteran and the Veteran's medical history and lay statements.  The examiner was an audiologist with the medical expertise and training to render an opinion as to whether the Veteran's hearing loss disability is associated with service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statements, as they lack credibility, they do not outweigh the more probative medical opinion.

In short, the credible and probative evidence establishes that the Veteran's sensorineural hearing loss was not manifest during service and is not due to service.  Sensorineural hearing loss did not manifested during service or within one year of service.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  At separation, the Veteran had a normal examination.  At separation, when instructed to notify the examining military physician if he had any serious medical problems, he did not do so.  There is no competent evidence of sensorineural hearing loss until many decades post service.  The lay assertions to the contrary are not credible and are outweighed by the probative medical opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim(s) for service connection for bilateral sensorineural hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for bilateral sensorineural hearing loss must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for prostate cancer is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The claim for prostate cancer is reopened.  Additional VA records including, a possible nexus opinion, are outstanding and may substantiate the claim.  During the January 2018 Board hearing, the Veteran testified that he was unsure during the which of his treating VA doctors provided this opinion and when exactly it was provided.  However, in a March 2017 statement, the Veteran referred to a treatment encounter at VAMC in Seattle in April 2016.  VA outpatient treatment records contain an April 26, 2016 "Deployment & Environmental Health Note" in which a physician (Dr. S.C.H.) summarized the events in service, the medical history of onset and treatment for prostate cancer, and listed two physicians by name who were involved in the Veteran's care.  Therefore, the identity of the physician who provided a written or oral opinion should be confirmed by the Veteran and an opinion obtained, if it exists.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding and pertinent VA records.

2.  The Veteran stated his VA doctor provided a medical opinion regarding his prostate cancer being due to radiation exposure in service.   It is unclear if this was a written opinion included in VA records or if it was an oral opinion.  If a medical opinion is contained in the more recent VA records obtained in (1), no further action is warranted.  If no medical opinion is contained in these records, the following actions are required: 

(a).  Review the VA treatment records including the April 26, 2016 entry cited above for any treating VA doctors or other medical professionals, then confirm with the Veteran which doctor or other medical professional provided the reported opinion. 

(b).  Request that medical professional determined in (a) state whether he provided an opinion stating prostate cancer was due to service, to include radiation exposure, and, if so, on what basis was it given. 

3.  Readjudicate the claims.  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


